      Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                                  .............................................
VIRGINIA L. GIUFFRE,

        Plaintiff,
v.
                                                                                                         15-cv-07433-RWS
GHISLAINE MAXWELL,

        Defendant.


--------------------------------------------------X



        DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
       DATA FROM DEFENDANT’S (NON-EXISTENT) UNDISCLOSED EMAIL
         ACCOUNT AND FOR AN ADVERSE INFERENCE INSTRUCTION




                                                                                                  Laura A. Menninger
                                                                                                  Jeffrey S. Pagliuca
                                                                                                  HADDON, MORGAN, AND FOREMAN, P.C.
                                                                                                  150 East 10th Avenue
                                                                                                  Denver, CO 80203
                                                                                                  303.831.7364




                                                                                             i
         Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 2 of 17




                                                 TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 1

I.     PLAINTIFF HAS FAILED TO CONFER UNDER RULE 37(A)(1) OR THIS COURT’S
       ORDER.................................................................................................................................... 1

II. MS. MAXWELL HAS DISCLOSED AND SEARCHED ALL EMAIL ACCOUNTS ........ 3


III.      SANCTIONS AGAINST MS. MAXWELL NOT WARRANTED, RATHER COSTS
          OUGHT TO BE AWARDED TO HER .............................................................................. 7

CONCLUSION ............................................................................................................................. 13


CERTIFICATE OF SERVICE ..................................................................................................... 15




                                                                        i
      Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 3 of 17




       Defendant Ghislaine Maxwell (“Ms. Maxwell”) files this Response to Plaintiff’s Motion

To Compel Data From Defendant’s (Non-Existent) Undisclosed Email Account and For an

Adverse Inference Instruction and states as follow:

                                        INTRODUCTION

       Plaintiff continues in her course of re-litigating issues, multiplying these proceedings and

misstating the record. In what amounts to the fourth Motion on forensic examination of Ms.

Maxwell’s computers and email accounts, Plaintiff now trumps up a claim that some unidentified

and “undisclosed” email account should have been searched and was not. To the contrary, Ms.

Maxwell has spent thousands of dollars to forensically image all of her devices, searching every

account to which she has access, conducting extremely broad and over-reaching searches for the

search terms Plaintiff requested and in complying with this Court’s Orders. The result of these

exercises proved, as Ms. Maxwell has always maintained, that all non-privileged relevant and

responsive documents in her possession, custody and control had already been searched for and

produced prior to the excessive and redundant briefing on these issues, resulting in no additional

production. Plaintiff’s Motion must be denied because no “undisclosed” email account exists

and Ms. Maxwell has fully complied with this Court’s Orders.

                                           ARGUMENT

I.     PLAINTIFF HAS FAILED TO CONFER UNDER RULE 37(A)(1) OR THIS
       COURT’S ORDER

       Despite the clear requirements of Rule 37(a)(1) requiring a certificate of conferral prior to

filing any motion to compel, and this Court’s standing order regarding conferral on all discovery

issues prior to Motions practice, the sum total of Plaintiff’s stated conferral attempt is a footnote

stating that a letter was sent on September 23, 2016 “inquiring about the undisclosed account” –

a letter not included in the exhibits to the Motion. Ms. Maxwell has been clear that she has


                                                  1
      Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 4 of 17




searched all accounts that she can access. Had Plaintiff bothered to follow up on this alleged

communication, Ms. Maxwell would have reaffirmed that there is no “undisclosed” email

account. Instead, Plaintiff filed this frivolous and vexatious motion to waste both the Court and

Ms. Maxwell’s time and needlessly multiply these proceedings.

       Courts in this district routinely deny motions based on failure to confer prior to the

motion when such conferral is required by the Rules or Court Order. Prescient Partners, L.P. v.

Fieldcrest Cannon, Inc., No. 96 Civ. 7590 (DAB) JCF, 1998 WL 67672, at *3 (S.D.N.Y. 1998)

(“Under ordinary circumstances,..., the failure to meet and confer mandates denial of a motion to

compel.”); Excess Ins. Co. v. Rochdale Ins. Co., No. 05 CIV. 10174, 2007 WL 2900217, at *1

(S.D.N.Y. Oct. 4, 2007) (Sweet, J.) (denying motion and cross motion based on failure to confer,

noting “[m]ere correspondence, absent exigent circumstances not present here, does not satisfy

the requirement”); Myers v. Andzel, No. 06 CIV. 14420 (RWS), 2007 WL 3256865, at *1

(Sweet, J.) (S.D.N.Y. Oct. 15, 2007) (denying motion based on failure to confer).

       The Court has been abundantly clear on the necessity for conferral prior to motions

practice. In the March 17, 2016 hearing, the Court ordered that prior to motions practice, the

parties were to set an agenda on the disputed issue in writing and have a meeting of substance

prior to filing a motion. “So I would say exchange writing as to what it's going to be and have a

meeting. It doesn't have to be in person, but it certainly has to be a significant meeting; it can't

be just one ten-minute telephone call. So that's how I feel about the meet and confer.” Tr. p. 3.

As shown in the Plaintiff’s motion, no such call has occurred.

       Based on Plaintiff’s failure to confer as required by both the Federal Rules and this

Court’s standing order, Ms. Maxwell requests that the Motion be denied and attorneys’ fees and

costs of responding be awarded to Ms. Maxwell.



                                                  2
Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 5 of 17
Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 6 of 17
Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 7 of 17
Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 8 of 17
       Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 9 of 17




control is contested, the party seeking production of documents bears the burden of establishing

the opposing party's control over those documents.” Alexander Interactive, Inc. v. Adorama, Inc.,

No. 12 CIV. 6608 (PKC) (JCF), 2014 WL 61472, at *3 (S.D.N.Y. Jan. 6, 2014). Plaintiff has

made no showing that Ms. Maxwell has any control over the hypothetical documents she

suspects may be on Mr. Epstein’s private server. As has been made clear by Mr. Epstein’s

refusal to produce any documents in this matter or provide any testimony, instead invoking his

Fifth Amendment privilege, there is no manner in which Ms. Maxwell could require Mr. Epstein

to provide any information on Mr. Epstein’s private server. Notably, no such “messages” were

located on any of Ms. Maxwell’s devices or within her email accounts.

        Simply put, there are no emails from any accounts, systems or electronic storage devices

over which Ms. Maxwell has possession, custody or control that have not been searched and

from which responsive non-privileged documents produced.

III.    SANCTIONS AGAINST MS. MAXWELL NOT WARRANTED, RATHER COSTS
        OUGHT TO BE AWARDED TO HER

        Plaintiff completely fails to identify which, if any, of the Rules of Civil Procedure she

relies on to claim any right to request sanctions, let alone to receive an adverse inference

instruction. The argument appears premised on a claim that Ms. Maxwell has not complied with

the Court’s Order – a completely inaccurate claim:

        On June 20, 2016, this Court ordered:

        Defendant is ordered to collect all ESI by imaging her computers and collecting all email
        and text messages on any devices in Defendant's possession or to which she has access
        that Defendant used between the period of 2002 to present. Defendant is further directed
        to run mutually- agreed upon search terms related to Plaintiff's requests for production
        over the aforementioned ESI and produce responsive documents within 21 days of
        distribution of this opinion.

        This was done. Plaintiff then expanded her request, imposed additional search terms, and

added conditions concerning the manner in which she wanted devices searched. On August 9,
                                                  7
     Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 10 of 17




2016, the Court entered an Order adopting Plaintiff’s expanded request and methodology. All

accessible email accounts and devices, including deleted files and emails, were searched – again

– at significant expense. Again, no additional non-privileged responsive documents were

located. There is no non-compliance and no basis for any sanctions, let alone the draconian

sanction of an adverse inference.


               a. Plaintiff Fails to Identify or Prove the Factors Required for Sanctions
                  Based on Alleged Violation of a Court Order

       Absent from Plaintiff’s motion is the actual legal standard required for imposition of

sanctions, and certainly no argument or citation exist in this case to carry the burden of

establishing the factors. In light of the fact that Ms. Maxwell has complied, Plaintiff has failed to

demonstrate the minimum hurdle for any sanction. Thus, the factors are not addressed here, nor

can they be addressed on Reply. What is clear is that the sanction of an adverse inference is not

identified as a sanction that should or could be considered under the rules concerning the failure

to comply with a Court Order. See Fed. R. Civ. P. 37(b)(2)(A).


               b. Controlling Law Prohibits an Adverse Inference Instruction

       An adverse inference instruction is considered an “extreme sanction” that “should not be

given lightly.” Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 220 (S.D.N.Y. 2003). More

importantly Plaintiff completely ignores the 2015 changes to Fed. R. Civ. P 37(e)(2), which now

permits an adverse inference instruction only when the court finds that a spoliating party

purposefully and willfully destroys evidence and that party “acted with the intent to deprive

another party of the information's use in the litigation.” Fed. R. Civ. P. 37(e)(2). The new Rule

37 “rejects cases such as Residential Funding Corp. v. DeGeorge Financial Corp., 306 F.3d 99




                                                 8
     Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 11 of 17




(2d Cir. 2002)5, that authorize the giving of adverse-inference instructions on a finding of

negligence or gross negligence.” Fed. R. Civ. P. 37(e)(2) Advisory Committee's Note to 2015

Amendment; see also Thomas v. Butkiewicus, No. 3:13-CV-747 (JCH), 2016 WL 1718368, at *7

(D. Conn. Apr. 29, 2016) (recognizing abrogation of Residential Funding). There is no claim of

spoliation – no information has been lost or destroyed since the threat or initiation of litigation

when there would have been a duty to preserve. There is no bad faith. Ms. Maxwell has

completely complied with all Court Orders and there are no accessible accounts or electronic

devices that have not been searched.

                        i. The cases cited by Plaintiff are not the controlling standards, and Plaintiff
                           fails to establish the elements required for an adverse inference

       Plaintiff relies heavily on her previously briefed motion requesting an adverse inference

relying on factors in a single case, Residential Funding Corp. v. DeGeorge Financial Corp., 306

F.3d 99, 108 (2nd Cir. 2002). This case sets forth the standard for an adverse inference based on

the inherent powers of the Court (not under Rule 37(b)) where the party failed to produce

relevant documents prior to the commencement of trial. Id. (“where, as here, an adverse

inference instruction is sought on the basis that the evidence was not produced in time for use

at trial, the party seeking the instruction must show (1) that the party having control over the

evidence had an obligation to timely produce it; (2) that the party that failed to timely produce

the evidence had “a culpable state of mind”; and (3) that the missing evidence is “relevant” to the

party’s claim or defense such that a reasonable trier of fact could find that it would support that

claim or defense”). By contrast, however, courts have repeatedly noted that an adverse

inference, and application of the Residential Funding test, are not appropriate for a mere delay in

production, especially when all documents are produced prior to depositions and trial. See


       5
           This is the primary case relied on by Plaintiff in support of both of her Motions for an adverse inference.

                                                           9
      Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 12 of 17




Psihoyos v. John Wiley & Sons, Inc., No. 11CV01416, 2012 WL 3601087 (S.D.N.Y. June 22,

2012) (refusing to grant adverse inference instruction where Plaintiff did not confer to obtain

requested discovery, and noting “Plaintiff does not cite to a single case where an adverse

inference instruction was ordered based on the late production of a document”).6 Here, there was

no delay in production – there was and is nothing additional to produce. All documents were

produced well in advance of trial, prohibiting an adverse inference.

         Even if the Residential Funding factors were applicable, Plaintiff fails to carry her burden

of proving those factors are present in this case. Defendant does not contest that she is obligated

to comply with this Court’s Orders. She has done so. She has collected all of her electronically

stored information, and run all agreed upon search terms – and then re-run the searches when

Plaintiff further expanded her demands. The result of the application of these search terms is

proof that she has been compliant with her discovery obligations all along. No new non-

privileged documents were captured through utilization of the process demanded by Plaintiff. As

Ms. Maxwell previously stated in response to the Motion for forensic examination, she had run

comprehensive search terms, thoroughly reviewed her records and previously produced all

responsive documents in her possession.7

         The second factor, that “the party that failed to timely produce the evidence had ‘a

culpable state of mind’” is likewise lacking. There is no claim of Defendant acting with a



         6
           See also Phoenix Four, Inc., No. 05 CIV. 4837(HB), 2006 WL 1409413, at *7 (S.D.N.Y. May 23, 2006)
(holding that a sanction as severe as an adverse inference was not warranted where defendants came forward with
the evidence, even though it was after the close of discovery); Williams v. Saint–Gobain Corp., No. 00 Civ. 502,
2002 WL 1477618, at *2 (W.D.N.Y. June 28, 2002) (holding that no basis for adverse inference instruction existed
where defendant failed to produce emails until the eve of trial and there was no evidence of bad faith); In re A & M
Florida Properties II, LLC, No. 09-15173 (AJG), 2010 WL 1418861, at *6 (Bankr. S.D.N.Y. Apr. 7, 2010)
(declining to impose adverse inference instruction where documents were belatedly produced, but there was no bad
faith).
         7
           Plaintiff’s argument that she has been or will be prejudiced is illogical given that there are no documents
that have not been produced, and there never have been any responsive documents missing from production.

                                                          10
     Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 13 of 17




culpable state of mind, nor is any argued. How can one have a culpable state of mind where

there are no additional accounts to search or documents to be produced?

       Finally, and perhaps most importantly, Plaintiff fails to provide a shred of evidence that

“the missing evidence is ‘relevant’ to the party’s claim or defense such that a reasonable trier of

fact could find that it would support that claim or defense.” Residential Funding Corp., 306 F.3d

at 108. As discussed, completion of the multiple levels of forensic searches resulted in no

responsive non-privileged documents. The hypothetical “undisclosed” email account does not

exist. There can simply be no claim that there are any “missing” documents, let alone that they

are relevant to Plaintiff’s claims or defenses. Giarrizzo v. Holder, No. 07-CV-0801 MAD/GHL,

2012 WL 716189, at *3 (N.D.N.Y. Mar. 5, 2012) (refusing request for adverse inference where

Plaintiff failed to demonstrate relevance prong stating “Plaintiff only identifies the alleged

missing documents and speculates, without proof, that the documents support his claim. Indeed,

plaintiff has not proven that the aforementioned documents exist”); Sovulj v. United States, No.

98 CV 5550FBRML, 2005 WL 2290495, at *5 (E.D.N.Y. Sept. 20, 2005) (plaintiff could not

meet the requirements for obtaining an adverse inference because assertion that missing evidence

was relevant was pure speculation); see also Orbit One Commc'ns, Inc. v. Numerex Corp., 271

F.R.D. 429, 439 (S.D.N.Y. 2010) (collecting spoliation cases holding that an adverse inference is

inappropriate without proof beyond mere speculation allegedly lost information was relevant).

“Without proof that defendant's actions, ‘created an unfair evidentiary imbalance, an adverse

inference charge is not warranted.’” Giarrizzo, 2012 WL 716189, at *2 (citing Richard Green

(Fine Paintings) v. McClendon, 262 F.R.D. 284, 291 (S.D.N.Y. 2009)). Here, Plaintiff cannot

demonstrate that there is any missing or non-produced information. She hypothecates a non-

existent email account and speculates that it must have discoverable relevant evidence. She has



                                                 11
      Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 14 of 17




made no attempt to provide any proof or even proffer of relevance beyond mere speculation.

Thus, an adverse inference is impermissible.

                       ii. Ms. Maxwell has never deleted any relevant emails

         Ms. Maxwell has never “admitted” to deleting any emails that 1) might have any

relevance to this case, or 2) after she was under a preservation obligation.8 Rather, she has a

regular practice of deleting spam emails, as do most people. Specifically, she testified:


         A. I have not deleted anything that you have asked me for in discovery. I have given
            you everything that I have.

         8
           By contrast, Plaintiff admits that in 2013 while she was in the process of trying to implead herself into the
CVRA case and under a preservation obligation, she and her husband had a bonfire and purposefully burned her
journal that she had kept for years containing relevant information. Specifically, she testified;
         Q. The booklet that you gave pages from to Ms. Churcher where is that booklet?
         A. Burned.
         Q. When did you burn it?
         A. In, I think it was 2013. Me and my husband had a bonfire.
         Q. What did you put in the bonfire?
         A. Any kind of memories that I had written down about all the stuff going on.
         Q. Had you written anything about Professor Dershowitz?
         A. He could have been there, yes.
         Q. And you burned that?
         A. I wanted to burn my memories. I wanted to get rid of it. It was very painful stuff.
         Q. Other than what you had written down did you burn anything else? I don't mean the wood, when you
             talk about burning your memories, what were you burning?
         A. I was burning like memories, thoughts, dreams that I had, just everything that was kind of 1 affiliated
             with the abuse I endured, and there was a lot of it in there. My husband is pretty spiritual so he said the
             best thing to do would be burn them.
         Q. Is there anything you decided to keep and not burn?
         A. Just the photographs.
         Q. Anything else that you can think of?
         A. Photographs, that's it.
         ...
         Q. Did you ever look to see if you had any personal notes in your writing that pertain to Professor
              Dershowitz?
         A. Like from my old journal, the one that I burned?
         Q. From anywhere. Did you ever make an effort to look?
         A. Dershowitz could have been in my journal, he could have been. We're talking about an 85 page, if not
             more, you know, things that I had written to get my story out of my head and into pages; and yes,
             Dershowitz could have been in there, but that's up in the clouds now, bonfire.
         Q. That's what you call your journals, what you burned, right?
         A. Yes.
         Q. And you wrote that journal in order to collect your thoughts?
         A. To get everything out of here and on to paper.

Menninger Decl., Ex. D at 64-65; 194-21.

                                                          12
Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 15 of 17
     Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 16 of 17




Adverse Inference Instruction, and 2) for attorneys’ fees and costs associated with responding to

this Motion pursuant to 37(a)(5)(B), and such other and further relief as this Court deems just.

Dated: October 24, 2016



                                                 Respectfully submitted,



                                                 /s/ Laura A. Menninger
                                                 Laura A. Menninger (LM-1374)
                                                 Jeffrey S. Pagliuca (pro hac vice)
                                                 HADDON, MORGAN AND FOREMAN, P.C.
                                                 150 East 10th Avenue
                                                 Denver, CO 80203
                                                 Phone: 303.831.7364
                                                 Fax:     303.832.2628
                                                 lmenninger@hmflaw.com

                                                 Attorneys for Ghislaine Maxwell




                                                14
     Case 1:15-cv-07433-LAP Document 1219-37 Filed 07/15/21 Page 17 of 17




                                CERTIFICATE OF SERVICE

        I certify that on October 24, 2016, I electronically served this Defendant’s Response to
Plaintiff’s Motion to Compel Data from Defendant’s (Non-Existent) Undisclosed Email Account
and for an Adverse Inference Instruction via ECF on the following:

Sigrid S. McCawley                               Paul G. Cassell
Meredith Schultz                                 383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                   Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200           cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                 J. Stanley Pottinger
Bradley J. Edwards                               49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING, EDWARDS,                South Salem, NY 10590
FISTOS & LEHRMAN, P.L.                           StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                                 /s/ Nicole Simmons
                                                 Nicole Simmons




                                               15
